Citation Nr: 0027703	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 
1997, for the award of service connection for tinnitus.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1983.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to a 
compensable disability evaluation for service-connected 
bilateral hearing loss and granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective from 
May 20, 1997.

In a statement submitted to the RO in January 2000, the 
veteran requested reconsideration of a 1986 Board decision.  
The veteran is advised that the requirements for requesting 
reconsideration of a prior Board decision are set out at 38 
C.F.R. § 20.1001.  Such a motion must be filed at the Board, 
rather than the RO, and must be filed at the address given in 
the regulation.  Such a motion must set out the date of the 
decision and should contain a clear recitation of the alleged 
obvious error of fact or law in the decision.  Should the 
veteran wish to file such a motion, he is advised to consult 
with his representative regarding the content of the motion 
and the appropriate location for filing it. 


FINDINGS OF FACT

1.  On May 20, 1997, the RO received the veteran's claim for 
service connection for tinnitus.  

2.  A January 1998 rating decision granted service connection 
for tinnitus, evaluated as 10 percent disabling, effective 
from May 20, 1997.

3.  The audiometric results in 1997 showed puretone 
thresholds of less than 30 decibels at 1000 Hertz for both 
ears (i.e., 25 decibels), with a finding of 70 decibels or 
more at 2000 Hertz for both ears (i.e., 80 decibels).  

4.  The veteran's bilateral hearing loss is manifested by a 
puretone threshold average of 64 decibels for the right ear 
resulting in Level "VI" hearing for the right ear, and a 
puretone threshold average of 63 decibels for the left ear, 
resulting in Level "VI" hearing for the left ear.

5.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

6.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than May 20, 1997, for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1999).

2.  The criteria for a disability rating of 30 percent, and 
no higher, for the veteran's service-connected bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (1999).

3.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).

4.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose noise exposure 
and findings of high frequency sensorineural hearing loss.  
He complained of high-pitched sounds in his left ear in 
August, October, and November 1982.

In October 1983, the veteran claimed entitlement to service 
connection for hearing loss.  He made no mention of tinnitus 
or ringing in his ears.

The veteran was afforded a VA examination in November 1983.  
On examination, he gave a history of a ringing in both ears 
during service as a result of loud explosions from grenade 
simulators.  Defective hearing was diagnosed.  

In December 1984, the RO granted service connection for 
bilateral high frequency hearing loss, evaluated as 
noncompensable, effective from August 1, 1983, the day 
following the veteran's separation from service.  The veteran 
appealed the RO's decision to the Board.  

The veteran was re-examined by VA in October 1985.  He 
complained of hearing loss and ringing in his ears.  

In May 1986, the Board denied entitlement to a compensable 
disability rating for service-connected bilateral hearing 
loss.

In a statement received at the RO on May 20, 1997, the 
veteran requested a higher rating for his service-connected 
hearing loss.  He complained of a progressive worsening of 
his hearing and great difficulty understanding spoken words.  
He was employed in a position that required communication by 
telephone and verbal instruction.  He also stated that he had 
ringing in his ears.  

On VA audiological evaluation in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
80
75
75
LEFT
N/A
25
80
75
70

The pure tone threshold average for the right ear was 64 and 
for the left ear was 63.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The examiner 
noted that tinnitus was claimed, described as bilateral, 
"tonal-seashell," and constant since 1981.  The veteran 
also gave a history of military noise exposure, including 
from motor pool track vehicles and a grenade simulator.  He 
stated that he had to have speakers repeat themselves, and 
that his wife and daughter complained.

In November 1997, the RO obtained the veteran's VA treatment 
records, which showed that he was fitted with hearing aids in 
September and October 1997.

In January 1998, the RO denied entitlement to a compensable 
disability rating for service-connected hearing loss.  The RO 
also granted service connection for tinnitus, evaluated as 10 
percent disabling, effective from May 20, 1997.  

The veteran appealed the RO's decision to the Board.  He 
stated that he had tinnitus since active service and that his 
medical records showed that he had always complained of 
tinnitus.  He further reported that when he filed his 
original claim in 1983, he had never heard of the term 
tinnitus, but that VA knew about his symptoms in 1983.  
Therefore, he requested an effective date for service 
connection of July 31, 1983, as opposed to May 20, 1997.  

The veteran also requested higher ratings for tinnitus and 
hearing loss because he had difficulty understanding 
conversations and had to ask people to repeat themselves.  He 
stated that his tinnitus was constant, frustrating, and very 
distracting.  He could not focus, concentrate, or get a good 
night of rest.  He was not able to use his hearing aids on 
the work floor because there was too much noise that was 
amplified and caused headaches.  Further, he stated that he 
had problems with audiometric tests because of the ringing in 
his ears, and that the tests did not represent the full 
extent of his hearing problems. 

In support of his claims, the veteran provided a March 1985 
employment examination report which showed that he gave a 
three-year history of noise exposure during service.  He also 
complained of buzzing or ringing in his ears and loss of 
hearing.


II.  Legal analysis

A.  Effective date earlier than May 20, 1997, for the award 
of 
service connection for tinnitus

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (1999).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) 
(emphasis added). 

When the veteran filed his formal claim for service 
connection in October 1983, he did not raise a claim 
concerning tinnitus.  He referenced only hearing loss.  The 
application for compensation showed no intent on his part to 
request entitlement to service connection for tinnitus.  Such 
a claim was not filed until May 20, 1997, when the veteran 
filed an informal claim stating that he had experienced 
ringing in his ears since 1983.  Pursuant to 38 C.F.R. 
§ 3.400, the veteran is not entitled to an effective date any 
earlier than May 20, 1997, for the grant of service 
connection for tinnitus.

Concerning whether an informal claim for service connection 
for tinnitus was received by VA prior to May 20, 1997, the 
post-service VA examination report dated in November 1983 
showed that the veteran gave a history of ringing in his 
ears, or tinnitus, during service.  That statement at least 
obliquely identified a benefit sought (38 C.F.R. § 3.155(a)), 
and the examination, although not yielding a diagnosis, did 
reference a disability for which entitlement to service 
connection was later established.  The veteran also 
complained of ringing in his ears on VA examination in 
October 1985.  The critical point is whether these 
examination reports fall within the requirements of 38 C.F.R. 
§ 3.157(b), which provides that "[o]nce a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen."  The 
veteran's claim for compensation had not yet been allowed, so 
the examination reports could not constitute an informal 
claim under that clause.  See Crawford v. Brown, 5 Vet. App. 
33 35-36 (1993).  Since there had not been a prior allowance 
or disallowance of a formal claim for compensation for 
tinnitus, VA records could not be accepted as an informal 
claim under 38 C.F.R. § 3.157.  See also Servello, 3 Vet. 
App. at 199 (38 C.F.R. § 3.157(b) provides that the date of 
an outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  Therefore, neither the 1983 
nor the 1985 VA examination report can be accepted as an 
informal claim for benefits.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The service medical records, 
standing alone, did not identify a benefit sought or any 
intention on the part of the veteran to seek service 
connection for tinnitus.  The veteran is arguing, in essence, 
that the RO should have predicted that he wanted to file such 
a claim based on the service medical records.  The mere 
presence of medical evidence showing that the veteran had, at 
some time during service, been treated for a disorder does 
not establish an intent on the part of the veteran to seek 
service connection for a particular condition.  See Brannon.
Therefore, after a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for tinnitus at any 
time before May 20, 1997, which was more than one year after 
his separation from active service.  

In light of the foregoing, the Board concludes that an 
effective date earlier than May 20, 1997, is not warranted in 
this case under VA regulations governing effective dates for 
awards based on an original claim for service connection.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).


B.  Increased (compensable) disability rating for service-
connected 
bilateral hearing loss

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased impairment 
from his service-connected hearing loss; therefore, his claim 
is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination.  The RO also obtained his VA treatment records.  
There is sufficient evidence to rate the service-connected 
disability fairly.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  The veteran requested a personal hearing before a 
local hearing officer; however, he canceled his request for a 
hearing in October 1999.  Accordingly, in the circumstances 
of this case, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

The new regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the new regulations.  Therefore, the veteran and his 
representative have not had notice of the new regulations.  
However, the veteran is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Based on an 96 percent speech recognition score and a 64-
decibel puretone threshold average as shown on VA examination 
in July 1997, Table VI indicates a designation of Level 
"II" for the right ear.  Based on an 96 percent speech 
recognition score and a 63-decibel puretone threshold average 
as shown in 1997, Table VI indicates a designation of Level 
"II" for the left ear.  When applied to Table VII, the 
numeric designations of "II" for the better ear and "II" 
for the poorer ear translated to a zero percent evaluation.  
Therefore, a compensable disability rating is not warranted 
for hearing loss under Table VI.  38 C.F.R. § 4.85, Tables VI 
and VII (1999).

The provisions of 4.86(a) do not apply to the veteran's 
situation as the audiometric results in 1997 did not show 
puretone thresholds of 55 decibels or greater in the relevant 
frequencies for both ears.  However, the provisions of 
38 C.F.R. § 4.86(b) do apply in this case.  The audiometric 
results in 1997 showed puretone thresholds of less than 30 
decibels at 1000 Hertz for both ears (i.e., 25 decibels), 
with a finding of 70 decibels or more at 2000 Hertz for both 
ears (i.e., 80 decibels).  Based on a 64-decibel puretone 
threshold average, Table VIA indicates a designation of Level 
"V" for the right ear.  Based on a 63-decibel puretone 
threshold average, Table VIA indicates a designation of Level 
"V" for the left ear.  These numeral are elevated to the 
next higher Roman numerals, resulting in designations of 
Level "VI" for each ear.  When applied to Table VII, the 
numeric designations of "VI" for the better ear and "VI" 
for the poorer ear translated to a 30 percent evaluation.  
Therefore, a 30 percent disability rating warranted for 
hearing loss under Table VII.  38 C.F.R. § 4.86(b), Tables 
VIA and VII (1999).

The audiometric test results do not support entitlement to an 
evaluation for bilateral hearing impairment higher than 30 
percent.  Disability ratings for service-connected hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations rendered from 
audiometric evaluations.  To put it simply, there is very 
little judgment involved in determining the rating.  The 
law's provisions are clear and precise.  Audiometric testing 
results are dispositive evidence for a claim for an increased 
disability rating for hearing loss. 


C.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation

1.  Schedular rating 

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining 
whether the veteran has been provided an appropriate 
statement of the case (SOC).  Id. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board finds that in this case the November 1999 SOC is 
adequate because the RO did not characterize the issue as one 
for an "increased" rating but rather as one for an 
"evaluation of" the service-connected tinnitus.  More 
importantly, the SOC provided the veteran the appropriate 
regulations pertinent to his claim, and therefore the Board 
concludes that remand for another SOC is not necessary in 
this case. 

The veteran's tinnitus is rated under Diagnostic Code 6260.  
As noted above, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, Schedule of ratings - ear.  However, like the 
old regulations, the amended regulations do not provide for a 
disability rating in excess of 10 percent under Diagnostic 
Code 6260.  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (1999).  Diagnostic Code 6260 
provides a 10 percent disability rating for recurrent 
tinnitus.  The 10 percent disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis, 6 Vet. 
App. at 429-30.


2.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the November 1999 SOC.  Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
tinnitus.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected tinnitus.  Despite the veteran's complaints 
of difficulty understanding conversations, it appears that he 
is employed.  He has not reported missing any time from work 
due to tinnitus.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



ORDER

Entitlement to an effective date earlier than May 20, 1997, 
for the award of service connection for tinnitus is denied.

Entitlement to a 30 percent disability rating, and no higher, 
for service-connected bilateral hearing loss is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus, on appeal from the initial 
grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation, is denied.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

